[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO STRIKE NO. 101
In order to state a claim under the Connecticut Unfair Trade Practices Act (CUTPA) against an insurance company, the plaintiff must allege facts sufficient to state a violation of the Connecticut Unfair Insurance Practices Act (CUIPA). See Mead v.Burns, 199 Conn. 651, 663-64, 509 A.2d 11 (1986). The defendants move to strike count four, alleging a violation of CUTPA, on the ground that the plaintiff has failed to allege sufficient facts to state a cause of action under CUIPA. Specifically, the defendant argues that the plaintiff's allegations of misrepresentations by the defendant's agent fail to allege a general business practice as required under CUIPA. It is clear, CT Page 9308 however, that a CUIPA violation based on misrepresentations and false advertising under General Statutes § 38a-816 (1) need not allege more than a single act. See, e.g., Rodriguez v.Allstate Ins. Co., Superior Court, judicial district of Fairfield at Bridgeport, Docket No. 331243 (December 16, 1996, Maiocco, J.); Sygiel v. Clifford, Ban  Loos, Ins. Agency, Superior Court, judicial district of New Haven, Docket No. 3640149 (July 27, 1995, Licari, J.) (14 Conn. L. Rptr. 561, No. 3640149 (July 27, 1995, Licari, J.) (14 Conn. L. Rptr. 561, 562-63); Isquith v.Allstate Ins. Co., Superior Court, judicial district of Danbury, Docket No. 315760 (July 17, 1995, Stodolink, J.)1
There, the defendants' motion to strike the Fourth Count of the plaintiff's complaint is denied.
DAVID W. SKOLNICK, JUDGE